16466311DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 2 and 14, the claims recite the limitations of “decomposing the ultrasound signal” and “based on the decomposed ultrasound signal”. The specification does not provide a sufficient disclosure of “decomposing the ultrasound signal” that is full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. See MPEP 608.01.
After review of the specification, the closest support for “decomposing the ultrasound signal” is found in paragraph [0061], “For example, the ultrasound diagnosis apparatus 100 may decompose the ultrasound signal according to a plurality of frequency bands. The ultrasound diagnosis apparatus 100 may acquire, based on the decomposed ultrasound signal”). Wherein the specification merely restates the recited limitation, thus, does not provide a clear definition for “decomposing”. One of ordinary skill could take the limitation of “decomposing” to mean the segmentation of an image, elimination of unwanted regions, or filtering of data, however, it is not clear as to what definition applicant possesses when claiming “decomposing”. For applicant to sufficiently show possession of an invention, they must present sufficient detail of their claimed limitations within their specification and/or drawings so as a person skilled in the art would recognize that the inventor had possession of the claimed invention. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. However, as mentioned above, applicant’s specification fails to provide descriptive means or working examples that would provide sufficient guidance to one skilled in the art to recognize that applicant had possession of the claimed invention. The drawings do not remedy this, in that, they do not provide clear detail pertaining to the step of “decomposing”. Therefore, claims 2 and 14 fail to comply with the written description requirement.
With respect to claims 1-9 and 13-20, the claims recite the limitations of “high-frequency band” and “low-frequency band”, however, after review of the specification there is no sufficient support found for what is determined to be a “high-frequency” or “low-frequency”. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. Therefore, the claims are not seen to comply with the written description requirement.  After review of the specification, the closest support for the limitations mentioned is in (paragraph [0098], “The high-frequency band image has a higher resolution than that of the low-frequency band image. Thus, when generating a region having a brightness that falls within the brightness range 704”; and paragraph [0099], “Furthermore, the low-frequency band image contains image information to the extent of a deep region of an object compared to the high-frequency band image. Thus, when generating a region having a brightness that falls within the brightness range 705”); however, the numerical values of brightness ranges 704 and 705 are not disclosed. For applicant to sufficiently show possession of an invention, they must present sufficient detail of their claimed limitations within their specification and/or drawings so as a person skilled in the art would recognize that the inventor had possession of the claimed invention. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. However, as mentioned above, applicant’s specification fails to provide descriptive means or working examples that would provide sufficient guidance to one skilled in the art to recognize that applicant had possession of the claimed invention. The drawings do not remedy this, in that, they do not provide clear detail pertaining to high or low frequency band images. The drawings do not contain labels or annotations that indicate to one of ordinary skill, what applicant claims as a high or low frequency image. One of ordinary skill would not recognize that applicant had possession of the claim, in that, there exists an infinite set of ranges of which could be considered high or low. Therefore, claims 1-9 and 13-20 fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2 and 14, the claims recite the limitations of “decomposing the ultrasound signal” and “based on the decomposed ultrasound signal”. It is unclear as to how the ultrasound signal is decomposed and as to how the decomposition is performed according to a plurality of frequency bands. After review of the specification, the closest support for “decomposing the ultrasound signal” is found in paragraph [0061], “For example, the ultrasound diagnosis apparatus 100 may decompose the ultrasound signal according to a plurality of frequency bands. The ultrasound diagnosis apparatus 100 may acquire, based on the decomposed ultrasound signal”). Wherein the specification merely restates the recited limitation, thus, does not provide a clear definition for “decomposing”. In the art, decomposing may mean the segmentation of an image based on various parameters, however, within the context of the claims the step of “decomposing the ultrasound signal according to a plurality of frequency bands”, does not provide any further steps for what is performed with the decomposed image or as to what portions of the image are removed. Therefore, one of ordinary skill would not be able to ascertain as to what has been performed on the image. Due to the reasons mentioned above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter.

The terms “high-frequency band” and “low-frequency band” in claim 1-9 and 13-20 is a relative term which renders the claim indefinite. The terms “high-frequency band” and “low-frequency band”” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what constitutes a high or low frequency in the context of the claims. Additionally, the specification does not provide support as to how the determination of how a frequency band falls into the high or low category, in that, no specific values or thresholds are presented by applicant. After review of the specification, the closest support for the limitations mentioned is in (paragraph [0098], “The high-frequency band image has a higher resolution than that of the low-frequency band image. Thus, when generating a region having a brightness that falls within the brightness range 704”; and paragraph [0099], “Furthermore, the low-frequency band image contains image information to the extent of a deep region of an object compared to the high-frequency band image. Thus, when generating a region having a brightness that falls within the brightness range 705”), however, brightness ranges 704 and 705 are not disclosed. Therefore, for the current purposes of examination, examiner interprets “high frequency” to relate to bright images and/or regions and “low frequency” to relate to dark images and/or regions. 
Clarification is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	Claims 1-4, 10, and 13-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0019702). 


With respect to claims 1 and 13, Park discloses an ultrasound diagnosis apparatus and a method of using (Para [0005], “An image processing apparatus (e.g., a medical imaging apparatus) is an apparatus which acquires information of a patient and provides an image of the acquired information…an ultrasonic diagnostic apparatus”) comprising:
a probe configured to transmit an ultrasound signal to an object and receive an ultrasound signal reflected from the object (Para [0057], “The probe 200 includes at least one transducer T, transmits ultrasonic waves to an object using the transducer T, and receives echo ultrasonic waves from the object. At least one transducer T may form at least one column, and may be provided at one end of the probe 200, as shown in FIG. 1.”); 
a processor (Para [0072], “In addition, the display 720 may also display ultrasonic images to which a predetermined image processing has been applied by an image processor 500, which will be described later.”);
acquiring a plurality of frequency band images respectively having different frequency bands based on an ultrasound signal corresponding to an object (Para [0008], “a receiver to receive a signal having a plurality of frequency bands; an image reconstructor to segment the signal into a signal of a first frequency band and a signal of a second frequency band in a manner that the second frequency band signal includes a signal strength of more than a threshold value”); 
determining weights respectively for the plurality of frequency band images based on brightness levels of regions including the object in each of the plurality of frequency band images (Para [0185], “the weight applier 554 determines the corresponding region to be a dark region, and assigns a first weight to a harmonic component (e.g., a reconstructed image of the secondary harmonic frequency band) of the region of interest according to the CNR. If the average value is higher than the threshold value, the weight applier 554 determines the corresponding region to be a bright region, and may assign a second weight to the bright region.”);
synthesizing the plurality of frequency band images based on the weights for the plurality of frequency band images (Para [0026], “The synthesizing operation may include allocating a weight proportional to contrast strength of a region of interest to the second reconstructed image, so that the first reconstructed image and the second reconstructed image are synthesized”; (Para [0027], “he synthesizing operation may include: forming a combination image by synthesizing the first reconstructed image and the second reconstructed image…in case of one of the two regions, the same weight is assigned to the first reconstructed image and the second reconstructed image, and in case of the other one of the two regions, different weights are assigned to the first reconstructed image and the second reconstructed image according to a contrast strength of the interest region.”); and
displaying a synthetic ultrasound image of the object, generated as a result of the synthesizing (Para [0072], “the display 720 may also display ultrasonic images to which a predetermined image processing has been applied by an image processor 500”; (Para [0073], “the ultrasonic imaging apparatus 100 may further include an additional sub-display for displaying applications (e.g., menu or information needed for ultrasonic diagnosis) associated with the operations of the ultrasonic imaging apparatus 100.”)

With respect to claims 2 and 14, Park discloses the method of claim 1 and the ultrasound diagnosis apparatus of claim 13 (Para [0005], “An image processing apparatus (e.g., a medical imaging apparatus) is an apparatus which acquires information of a patient and provides an image of the acquired information…an ultrasonic diagnostic apparatus”)
wherein the acquiring of the plurality of frequency band images (Para [0008], “a receiver to receive a signal having a plurality of frequency bands; an image reconstructor to segment the signal into a signal of a first frequency band and a signal of a second frequency band in a manner that the second frequency band signal includes a signal strength of more than a threshold value”) comprises 
decomposing the ultrasound signal according to a plurality of frequency bands and acquiring, based on the decomposed ultrasound signal, a high-frequency band image corresponding to a predetermined high frequency band and a low- frequency band image corresponding to a predetermined low frequency band (Para [0185], “the weight applier 554 may compare an average value and a threshold value of the reconstructed image signal strength of the fundamental frequency band with those of the reconstructed image signal strength of the harmonic frequency band. If the average value is less than the threshold value, the weight applier 554 determines the corresponding region to be a dark region, and assigns a first weight to a harmonic component (e.g., a reconstructed image of the secondary harmonic frequency band) of the region of interest according to the CNR. If the average value is higher than the threshold value, the weight applier 554 determines the corresponding region to be a bright region, and may assign a second weight to the bright region.” Wherein the threshold value is a predetermined frequency or brightness level for the determination of a high and/or low frequency band within a region; (Claim 15, “he segmenting comprises segmenting the signal into the first signal of a fundamental frequency band and the second signal of a harmonic frequency band, the first signal of the harmonic frequency band signal having a signal-to-noise ratio (SNR) being equal to or greater than a threshold value” Wherein the ultrasound signal is segmented based on the determination of bright and/or dark frequency band(s))

With respect to claims 3 and 15, Park discloses the method of claim 2 and the ultrasound diagnosis apparatus of claim 14 (Para [0005], “An image processing apparatus (e.g., a medical imaging apparatus) is an apparatus which acquires information of a patient and provides an image of the acquired information…an ultrasonic diagnostic apparatus”), wherein 
the determining of the weights respectively for the plurality of frequency band images  comprises: 
detecting, in the high-frequency band image, a shadow region having a lower brightness level than a predetermined brightness level and a higher noise level than a predetermined noise level; and
setting a weight for image information regarding a region corresponding to the shadow region, which is acquired from the low-frequency band image, to be higher than a weight for image information regarding the shadow region in the high- frequency band image (Para [0185], “If the average value is higher than the threshold value, the weight applier 554 determines the corresponding region to be a bright region, and may assign a second weight to the bright region. In Equation 4, the first weight may be set to any of 0 to 1, and the second weight may be set to 0.5 to assign a uniform weight to the fundamental wave and the harmonic wave”; (Para [0189], “Referring to FIGS. 16A and 16B, the CNR of the dark region can be improved by image segmentation of the image reconstructor and image synthesis of the image synthesizer, and the combined image having reduced clutter noise can be formed”; (Claim 8, “The apparatus according to claim 1, wherein the image synthesizer is configured to apply different weights to the first reconstructed image and the second reconstructed image according to a contrast-to-noise ratio (CNR) of a region of interest, and configured to synthesize the first reconstructed image and the second reconstructed image to which the different weights are applied.” Wherein the weights are set in a binary manner for the parameter of brightness and noise, and thereby, the system is capable of determining a dark region)

With respect to claim 4, Park discloses the method of claim 3, wherein 
the determining of the weights for the plurality of frequency band images comprises
setting a weight for image information regarding a non-shadow region in the high-frequency band image to be higher than a weight for image information regarding a region in the low-frequency band image corresponding to the non- shadow region (Para [0183], “For example, if the CNR calculator 553 calculates the CNR of the first region of interest as 10 dB, and calculates the CNR of the second region of interest as 20 dB, the weight applier 554 may allocate a higher weight to a reconstructed image of the harmonic frequency band of the second region of interest as compared to the reconstructed image of the harmonic frequency band of the first region of interest, as represented by the following equation 4.” Wherein a higher weight is set for the 20dB region than the 10dB region, thus, a higher weight is set for a high-frequency band image).

With respect to claim 10, Park teaches the method of claim 1, wherein
the displaying of the synthetic ultrasound image of the object comprises:
displaying the synthetic ultrasound image and an original ultrasound image obtained based on the ultrasound signal (Para [0172], “The image combiner 551 may combine reconstructed images of the respective frequency bands received from the filter 533 to form a first combined image. The first combined image may be transferred to the display 720 through the transceiver 505.”); and
displaying a result of comparing a sharpness level or noise level between the synthetic ultrasound image and the original ultrasound image (Para [0072], “The display 720 may display images acquired from the ultrasonic diagnosis process. The display 720 may display images in response to a mode selected by the user”; (Para [0073], “Although not shown in FIG. 1, the ultrasonic imaging apparatus 100 may further include an additional sub-display for displaying applications (e.g., menu or information needed for ultrasonic diagnosis) associated with the operations of the ultrasonic imaging apparatus 100.” Wherein the displaying of multiple images generated in response to user input displays a result of sharpness or noise level in relation to an original image). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0019702) , in view of Zhai (US 2017/0053396).
	
With respect to claim 5, Park teaches the method of claim 1, further comprising
acquiring a base image representing brightness levels for regions of the object (Abstract, “configured to generate a first reconstructed image of the first frequency band and a second reconstructed image of the second frequency band” Wherein the base image is generated based on frequency bands, thus, in relation to brightness of a region), 
wherein the determining of the weights for the plurality of frequency band images comprises:
setting weights for base images respectively corresponding to a plurality of frequency bands, based on the brightness levels for the regions of the object (Para [0185], “the weight applier 554 determines the corresponding region to be a dark region, and assigns a first weight to a harmonic component (e.g., a reconstructed image of the secondary harmonic frequency band) of the region of interest according to the CNR. If the average value is higher than the threshold value, the weight applier 554 determines the corresponding region to be a bright region, and may assign a second weight to the bright region.”); and
However, Park does not teach a detail image representing details of the regions of the object by performing spatial filtering on each of the plurality of frequency band images or setting weights for detail images respectively corresponding to the plurality of frequency bands, based on detail levels or brightness levels for the regions of the object.
In the field of ultrasound imaging, Zhai teaches a detail image representing details of the regions of the object by performing spatial filtering on each of the plurality of frequency band images (Para [0080], “For example, the receive beamformer 16 through the display 22 represents a B-mode processing path of an ultrasound imager. Other components may be provided in the path, such as a spatial filter”)
setting weights for detail images respectively corresponding to the plurality of frequency bands, based on detail levels or brightness levels for the regions of the object (Para [0049], “In act 34, the ultrasound system relatively weights the sets for the weighted combination. Voxels or intensities representing the same locations are relatively weighted. The same weights are applied to all the voxels of given set of data.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Park with a known technique (spatial filtering of signal data and setting weights based on pixel and/or voxel intensities) to improve similar methods (image processing) in the same way as taught by Zhai.
	The motivation being that spatial filtering allows for the alteration of optical image properties by selectively removing certain spatial frequencies that make up an object, thus, reducing unwanted artifacts. Therefore, when combining spatial filtering with a weighting algorithm, image clarity is maximized. 

With respect to claims 6 and 17, Park discloses the method of claim 5 and the ultrasound diagnosis apparatus of claim 16 (Para [0005], “An image processing apparatus (e.g., a medical imaging apparatus) is an apparatus which acquires information of a patient and provides an image of the acquired information…an ultrasonic diagnostic apparatus”), wherein
the synthesizing of the plurality of frequency band images comprises:
synthesizing the base images respectively corresponding to the plurality of frequency bands according to the weights set for the base images (Abstract, “and configured to generate a first reconstructed image of the first frequency band and a second reconstructed image of the second frequency band”)
However, Park does not teach synthesizing the detail images respectively corresponding to the plurality of frequency bands according to the weights set for the detail images or the brightness level of the base images; or synthesizing the detail images based on a maximum absolute value determined for each region of a detail image; and
obtaining the synthetic ultrasound image by combining a synthetic base image acquired by the synthesizing of the base images with a synthetic detail image acquired by the synthesizing of the detail images.
In the field of ultrasound imaging, Zhai teaches synthesizing the detail images respectively corresponding to the plurality of frequency bands according to the weights set for the detail images or the brightness level of the base images; or synthesizing the detail images based on a maximum absolute value determined for each region of a detail image (Abstract, “For the resolution example, an image rendered from the combined data may have greater resolution in the view plane where the set of data with greater resolution in that view plane is weighted more in the combination.”); and
obtaining the synthetic ultrasound image by combining a synthetic base image acquired by the synthesizing (Para [0087], “Two or more receive beams are combined to isolate information at a desired frequency band, such as a second harmonic, cubic fundamental, or other band. The fundamental frequency band may alternatively be used. Alternatively, coherent beamformation is performed by the filter or processor of the receive beamformer 16.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Park with a known technique (generating images as a result of set weights and combining those images with a raw (base) image) for the improvement of similar methods (image processing) for the reduction of image artifacts and improvement of image contrast for more accurate region diagnosis.  
	 
With respect to claims 7 and 18, Park discloses the method of claim 5 and the ultrasound diagnosis apparatus of claim 16 (Para [0005], “An image processing apparatus (e.g., a medical imaging apparatus) is an apparatus which acquires information of a patient and provides an image of the acquired information…an ultrasonic diagnostic apparatus”), wherein
the setting of the weights for the base images respectively corresponding to the plurality of frequency bands based on the brightness levels for the regions of the object comprises:
setting, for a bright region having a brightness level that is greater than or equal to a first level among brightness levels lower than a first reference level used as a reference in representing the brightness levels for the regions of the object, a weight for image information regarding a base image for a high-frequency band image to be higher than a weight for image information regarding a base image for a low-frequency band image (Para [0185], “That is, the weight applier 554 may compare an average value and a threshold value of the reconstructed image signal strength of the fundamental frequency band with those of the reconstructed image signal strength of the harmonic frequency band… If the average value is higher than the threshold value, the weight applier 554 determines the corresponding region to be a bright region, and may assign a second weight to the bright region.”); and
setting, for a dark region having a brightness level that is less than the first level among the brightness levels lower than the first reference level, the weight for the image information regarding the base image for the low-frequency band image to be higher than the weight for the image information regarding the base image for the high-frequency band image (Para [0185], “If the average value is less than the threshold value, the weight applier 554 determines the corresponding region to be a dark region, and assigns a first weight to a harmonic component (e.g., a reconstructed image of the secondary harmonic frequency band) of the region of interest according to the CNR.”) Wherein the threshold is a reference level.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Park with a known technique (setting weights for regions of varying brightness) for similar methods (image processing) to improve image resolution and contrast and increasing image clarity.

With respect to claims 8 and 19, Park discloses the method of claim 5 and the ultrasound diagnosis apparatus of claim 16 (Para [0005], “An image processing apparatus (e.g., a medical imaging apparatus) is an apparatus which acquires information of a patient and provides an image of the acquired information…an ultrasonic diagnostic apparatus”), wherein
the setting of the weights for the detail images respectively corresponding to the plurality of frequency bands based on the detail levels for the regions of the object comprises:
setting, for a bright region having a detail level that is greater than or equal to a second level among detail levels lower than a second reference level used as a reference in representing sharpness levels for the regions of the object, a weight for image information regarding a detail image for a high-frequency band image to be higher than a weight for image information regarding a detail image for a low- frequency band image (Para [0185], “That is, the weight applier 554 may compare an average value and a threshold value of the reconstructed image signal strength of the fundamental frequency band with those of the reconstructed image signal strength of the harmonic frequency band… If the average value is higher than the threshold value, the weight applier 554 determines the corresponding region to be a bright region, and may assign a second weight to the bright region.”); and
setting, for a dark region having a detail level that is less than the second level among the detail levels lower than the second reference level, the weight for the image information regarding the detail image for the low-frequency band image to be higher than the weight for the image information regarding the detail image for the high-frequency band image (Para [0185], “If the average value is less than the threshold value, the weight applier 554 determines the corresponding region to be a dark region, and assigns a first weight to a harmonic component (e.g., a reconstructed image of the secondary harmonic frequency band) of the region of interest according to the CNR.”) Wherein the threshold is a reference level.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Park with a known technique (setting weights for regions of varying brightness) for similar methods (image processing) to improve image resolution and contrast and increasing image clarity.

With respect to claim 11, Park teaches a method of operating an ultrasound diagnosis apparatus, the method comprising:
acquiring a plurality of steer images based on an ultrasound signal corresponding to an object and acquired according to a beam steering operation by a probe (Para [0077], “The controller 400 may provide overall control to the ultrasonic imaging apparatus 100. In more detail, the controller 400 may generate a control signal for controlling at least one of a transmit (Tx) beamformer 360, a receive (Rx) beamformer”);
setting weights of base images respectively for the plurality of steer images, based on the brightness levels for the regions of the object, and synthesizing the base images (Para [0185], “If the average value is higher than the threshold value, the weight applier 554 determines the corresponding region to be a bright region, and may assign a second weight to the bright region. In Equation 4, the first weight may be set to any of 0 to 1, and the second weight may be set to 0.5 to assign a uniform weight to the fundamental wave and the harmonic wave”; (Para [0189], “Referring to FIGS. 16A and 16B, the CNR of the dark region can be improved by image segmentation of the image reconstructor and image synthesis of the image synthesizer, and the combined image having reduced clutter noise can be formed”; (Claim 8, “The apparatus according to claim 1, wherein the image synthesizer is configured to apply different weights to the first reconstructed image and the second reconstructed image according to a contrast-to-noise ratio (CNR) of a region of interest, and configured to synthesize the first reconstructed image and the second reconstructed image to which the different weights are applied.”;
However, Park does not teach a detail image representing details of the regions of the object by performing spatial filtering on each of the plurality of frequency band images or setting weights for detail images respectively corresponding to the plurality of frequency bands, based on detail levels or brightness levels for the regions of the object.
In the field of ultrasound imaging, Zhai teaches a detail image representing details of the regions of the object by performing spatial filtering on each of the plurality of frequency band images (Para [0080], “For example, the receive beamformer 16 through the display 22 represents a B-mode processing path of an ultrasound imager. Other components may be provided in the path, such as a spatial filter”)
setting weights for detail images respectively corresponding to the plurality of frequency bands, based on detail levels or brightness levels for the regions of the object (Para [0049], “In act 34, the ultrasound system relatively weights the sets for the weighted combination. Voxels or intensities representing the same locations are relatively weighted. The same weights are applied to all the voxels of given set of data.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Park with a known technique (spatial filtering of signal data and setting weights based on pixel and/or voxel intensities) to improve similar methods (image processing) in the same way as taught by Zhai.
	The motivation being that spatial filtering allows for the alteration of optical image properties by selectively removing certain spatial frequencies that make up an object, thus, reducing unwanted artifacts. Therefore, when combining spatial filtering with a weighting algorithm, image clarity is maximized. 

Claims 9, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0019702), in view of Zhai (US 2017/0053396) , in view of Tashiro (US 2012/0078103).


With respect to claim 9, Park teaches the method of claim 1.
However, park as modified does not teach further comprising
wherein the synthesizing of the plurality of frequency band images comprises
synthesizing the plurality of frequency band images based on the weight with the adjusted strength for the image information regarding the low-frequency band image.
receiving an input for adjusting a strength of a weight for image information regarding a low-frequency band image among the plurality of frequency band images.
In the field of ultrasound imaging, Tashiro teaches further comprising
receiving an input for adjusting a strength of a weight for image information regarding a low-frequency band image among the plurality of frequency band images (Para [0211], “Moreover, a Gaussian filter or the like may be used as a weighting filter used for the signal processing of causing defocusing in the direction of the puncture needle. In this case, the proportions of weights in averaging, variance, correlation, and the like may be prepared as parameters which can be changed by a user”; (Para [0212], “he size of the defocus filter and the weights of the weighting filter may be changed by a user selecting in advance on a setting screen, or may be changed during scanning of the ultrasound probe 12 by allocating a function to a function key or the like.”)
wherein the synthesizing of the plurality of frequency band images comprises
synthesizing the plurality of frequency band images based on the weight with the adjusted strength for the image information regarding the low-frequency band image (Para [0213], “Examples of the defocus filter include various puncture tool enhancement filters which are used in a puncture tool enhancement processing applied to an ultrasound image generation apparatus and an ultrasound image generation method of the third aspect of the invention described later.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Park with a known technique (providing a user interface for the inputting of weight parameters) to improve similar methods (image processing)  to improve image resolution and contrast and increasing image clarity.

With respect to claims 12 and 20, Park as modified discloses the method of claim 11 and the ultrasound diagnosis apparatus of claim 13 (Para [0005], “An image processing apparatus (e.g., a medical imaging apparatus) is an apparatus which acquires information of a patient and provides an image of the acquired information…an ultrasonic diagnostic apparatus”)
However, Park as modified does not teach receiving an input for adjusting a strength of a weight for image information regarding a predetermined steer image among the plurality of steer images,
wherein the synthesizing of the base images and the detail images comprises
synthesizing the base images and the detail images based on the weight with the adjusted strength for the image information regarding the predetermined steer image.
In the field of ultrasound imaging, Tashiro teaches further comprising
receiving an input for adjusting a strength of a weight for image information regarding a low-frequency band image among the plurality of frequency band images receiving an input for adjusting a strength of a weight for image information regarding a predetermined steer image among the plurality of steer images
wherein the synthesizing of the plurality of frequency band images comprises
wherein the synthesizing of the base images and the detail images comprises
synthesizing the base images and the detail images based on the weight with the adjusted strength for the image information regarding the predetermined steer image (Para [0213], “Examples of the defocus filter include various puncture tool enhancement filters which are used in a puncture tool enhancement processing applied to an ultrasound image generation apparatus and an ultrasound image generation method of the third aspect of the invention described later.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Park with a known technique (providing a user interface for the inputting of weight parameters) to improve similar methods (image processing)  to improve image resolution and contrast and increasing image clarity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793